[Cite as Harrison v. Horizon Women's Healthcare, L.L.C., 2019-Ohio-3528.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 MATTHEW HARRISON, et al.                            :
                                                     :
         Plaintiffs-Appellees                        :    Appellate Case No. 28154
                                                     :
 v.                                                  :    Trial Court Case No. 2016-CV-6114
                                                     :
 HORIZON WOMEN’S HEALTHCARE,                         :    (Civil Appeal from
 LLC, et al.                                         :    Common Pleas Court)
                                                     :
         Defendants-Appellants                       :


                                             ...........

                                             OPINION

                           Rendered on the 30th day of August, 2019.

                                             ...........

KATHLEEN J. ST. JOHN, Atty. Reg. No. 0031238, PAMELA PANTAGES, Atty. Reg. No.
0046840, and JEFFREY M. HELLER, Atty. Reg. No. 0087795, 600 Superior Avenue
East, Suite 1200, Cleveland, Ohio 44114
       Attorneys for Plaintiffs-Appellees

DOUGLAS G. LEAK, Atty. Reg. No. 0045554, 3737 Embassy Parkway, Suite 100, Akron,
Ohio 44333
and
PATRICK K. ATKINSON, Atty. Reg. No. 0016980, 4407 Walnut Street, Suite 210, Dayton,
Ohio 45440
      Attorneys for Defendants-Appellants

                                            .............
                                                                                         -2-


TUCKER, J.

       {¶ 1} Defendants-appellants,    Andre    Harris,   M.D.   and   Horizon    Women’s

Healthcare, LLC, appeal from final orders entered by the trial court on September 4, 2018,

and December 27, 2018. In its order of September 4, 2018, the court sustained the

motion of Plaintiffs-appellees, Matthew Harrison and Maurita Henry, to strike Appellants’

motions for a new trial and for judgment notwithstanding the verdict; the court sustained

the motion to strike because it found that Appellants’ motions had not been timely filed.

In its order of December 27, 2018, the court overruled Appellants’ motion for relief from

judgment.

       {¶ 2} Appellants raise two assignments of error, directing the first to the order of

September 4, 2018, and the second to the order of December 27, 2018, but the

fundamental question presented by this appeal is whether the trial court’s earlier entry of

June 15, 2018, was a final judgment pursuant to R.C. 2505.02. We find that the entry

was a final judgment, and consequently, we affirm the orders of September 4, 2018, and

December 27, 2018.

                            I. Facts and Procedural History

       {¶ 3} Appellees filed a complaint against Appellants and Miami Valley Hospital on

August 26, 2013, presenting a single cause of action for medical malpractice. Complaint,

Montgomery C.P. No. 2013 CV 05111 (Aug. 26, 2013). The trial court later found that

Appellees had not joined all necessary parties to the case, so Appellees filed an amended

complaint on August 7, 2014, joining the Department of Job and Family Services as a

defendant, though they did not revise their single claim for relief or assert any additional

claims. Amended Complaint, Montgomery C.P. No. 2013 CV 05111 (Aug. 7, 2014).
                                                                                               -3-


Appellees voluntarily dismissed their claim against Miami Valley Hospital without

prejudice on January 5, 2015, and on March 2, 2015, the case came to a close when

Appellees voluntarily dismissed their remaining claims against Appellants and the

Department of Job and Family Services, likewise without prejudice.

       {¶ 4} In the instant case, Appellees “re-filed [their] [c]omplaint” on December 2,

2016. Complaint ¶ 1. This new complaint comprised four claims for relief, rather than

one, and neither the Department of Job and Family Services nor Miami Valley Hospital

was named as a defendant. See id. at 1-14. At the conclusion of a trial by jury on

January 31, 2018, the jury returned a verdict in Appellees’ favor.

       {¶ 5} Thereafter, the parties litigated several post-trial issues, of which the most

significant was Appellees’ demand for prejudgment interest, and the trial court deferred

its entry of final judgment until these issues were resolved.           The parties eventually

reached an agreement regarding the payment of prejudgment interest, which prompted

the court to file a document captioned “Proposed Judgment Entry” on June 15, 2018. In

the entry, the court noted that the matter of prejudgment interest had been resolved and

then “proceed[ed] to enter judgment on the jury’s verdict [of] January 31, 2018[,] in favor

of [Appellees].” Proposed Judgment Entry 1, June 15, 2018. The clerk served the

parties with notice of the filing of the entry, pursuant to Civ.R. 58(B).

       {¶ 6} On June 26, 2018, the trial court filed a related document captioned “Nunc

Pro Tunc Amended Judgment Entry,” which was also accompanied by a notice of filing

from the clerk. The court indicated that “[t]his [second judgment entry was filed] nunc

pro tunc retroactive to June 15, 2018[,] * * * to clarify the finality of the judgment entry filed

on that date.” Amended Judgment Entry 2, June 26, 2018.
                                                                                        -4-


       {¶ 7} Appellants subsequently filed three motions on July 16, 2018: a motion under

Civ.R. 62(B) to stay the execution of the judgment; a motion under Civ.R. 59(A) for a new

trial; and a motion under Civ.R. 50(B) for judgment notwithstanding the verdict.

Appellees responded on July 23, 2018, with a motion to strike Appellants’ motions under

Civ.R. 50 and 59, as well as a memorandum in opposition to Appellants’ motion for a stay.

The trial court sustained Appellees’ motion to strike in its order of September 4, 2018.1

       {¶ 8} On October 3, 2018, Appellants filed a motion for relief from judgment under

Civ.R. 60(B), and on the same date, they filed a timely notice of appeal to this court from

the trial court’s order of September 4, 2018. At Appellants’ request, we stayed the

appeal effective November 2, 2018, and remanded the case to the trial court for the limited

purpose of ruling on the motion for relief from judgment. The trial court overruled the

motion in its order of December 27, 2018, after which Appellants filed an amended notice

of appeal on January 18, 2019.

                                       II. Analysis

       {¶ 9} For their first assignment of error, Appellants contend that:

              THE TRIAL COURT ERRED IN STRIKING DEFENDANTS’ POST-

       TRIAL MOTIONS[.]

       {¶ 10} Appellants argue that the trial court erred by striking their motions under

Civ.R. 50(B) and 59(A) on the basis of untimeliness. See Appellants’ Brief 3-22. By

Appellants’ reasoning, their time to submit such motions did not begin to run upon the



1On September 26, 2018, the trial court ordered a stay of execution, as requested by
Appellants, but the order was conditioned on Appellants’ posting of a supersedeas bond.
Appellants posted the bond on December 21, 2018.
                                                                                           -5-


filing of the court’s entry of June 15, 2018, because that entry “was merely a suggestion”

and “did not constitute a judgment in accordance with the Local Rules [of Practice and

Procedure for the General Division of the Montgomery County Common Pleas Court]” or

the Ohio Rules of Civil Procedure. Id. at 17; see also Mont. Co. C.P.R. 1.01(B).

       {¶ 11} A trial court’s “ruling on a motion for [judgment notwithstanding the verdict

under Civ.R. 50(B) presents] a question of law” that is “reviewed de novo on appeal.”

(Citations omitted.) Grieser v. Janis, 2017-Ohio-8896, 100 N.E.3d 1176, ¶ 15 (10th

Dist.). The “standard of review” for a trial court’s ruling on “a motion for a new trial under

Civ.R. 59(A),” on the other hand, “depends on the ground[s] for [the] motion.” (Citations

omitted.) Moore v. Moore, 6th Dist. Erie No. E-17-011, 2018-Ohio-1545, ¶ 14. For

motions brought under Civ.R. 59(A)(1)-(6) and (8), a trial court’s ruling “is reviewed for

* * * abuse of discretion,” whereas for motions brought under Civ.R. 59(A)(7) and (9), a

trial court’s ruling “is reviewed de novo.” Id.

       {¶ 12} Motions under Civ.R. 50(B) must be served—as opposed to filed—“not later

than twenty-eight days after entry of judgment,” and the same is true of motions under

Civ.R. 59(A), which must also be served “not later than twenty-eight days after the entry

of the judgment.”     See Civ.R. 50(B) and 59(B).       These deadlines are jurisdictional.

See, e.g., Civ.R. 6(B); Good Knight Properties, L.L.C. v. Adam, 6th Dist. Lucas Nos. L-

14-1250 & L-15-1028, 2016-Ohio-33, ¶ 9-14; Gary Moderalli Excavating, Inc. v. Trimat

Constr., Inc., 5th Dist. Tuscarawas Nos. 2012 AP 03 0022 & 2012 AP 03 0023, 2013-

Ohio-1701, ¶ 63-74.

       {¶ 13} The trial court overruled Appellants’ motions under Civ.R. 50(B) and 59(A)

because Appellants did not serve the motions on Appellees within 28 days of the filing of
                                                                                            -6-

its entry of June 15, 2018. See Decision, Order & Entry Sustaining Plaintiffs’ Motion to

Strike 6, Sept. 4, 2018. Appellants argue that the court thereby erred because its entry

was not a valid judgment, inasmuch as the court did not comply with the requirements of

Mont. Co. C.P.R. 1.15(F)(2)(b) and 2.17(C). Appellants’ Brief 14-17. As Appellants

construe the rules, “[Mont. Co. C.P.R.] 1.15(F)(2)(b) requires that parties file * * *

‘proposed’ order[s] or entr[ies],” but any such proposed order or entry “becomes effective

pursuant to [Mont. Co. C.P.R.] 2.17[(C)] only after the [t]rial [c]ourt either approves or

disapproves [it] and * * * files and journalizes a separate * * * entry.” (Emphasis omitted.)

Id. at 14.

       {¶ 14} Hence, Appellants posit that the inclusion of the word “proposed” in the

caption of the trial court’s entry implicated Mont. Co. C.P.R. 1.15(F)(2)(b), meaning that

the entry was only a draft setting forth the proposed terms of a judgment that had yet to

be filed. See id. To enter a legally operative judgment on those terms—by Appellants’

reading of the rules—the court, first, had to note its approval or disapproval of the draft

for the record, and second, the court had to prepare and file “a separate judgment entry”

with the clerk. See id. We find that this is not a reasonable construction of the rules.

       {¶ 15} Mont. Co. C.P.R. 1.15 applies to the “Filing of Court Documents and [the]

Removal of Papers from [the] Custody of the Clerk,” and Part F concerns the “Form of

Documents.” Under Mont. Co. C.P.R. 1.15(F)(2)(b), “[a] proposed order or entry shall

be submitted in [Microsoft] Word * * * or [Corel] WordPerfect * * * format and reference

the specific motion to which it applies.” Particularly in light of its context, the rule cannot

reasonably be construed as Appellants propose, that is, as a universal requirement that
                                                                                          -7-


every document filed by every litigant be accompanied by a proposed order or entry.2

The rule, instead, concerns only the format of any proposed orders or entries that might

be submitted. Compare with Mont. Co. C.P.R. 1.15(F)(2)(a) (requiring that “all eFiled

documents, pleadings, and papers * * * be filed with the [c]lerk in .pdf [sic]”); see also,

e.g., Mont. Co. C.P.R. 2.17(A)(2)(a) (stating that “[i]f a proposed default judgment entry

is submitted” to the court along with a motion for default judgment, then the moving party

“shall be responsible for serving” copies of the proposed entry on those parties who “are

not registered users of the eFiling system” (emphasis added)).

       {¶ 16} Mont. Co. C.P.R. 2.17(C) indicates that a judge “may approve or disapprove

any proposed judgment entry,” and adds that a judgment “shall be effective [only] upon

the filing and journalization of a judgment entry with the [c]lerk.” (Emphasis added.)

Thus, contrary to Appellants’ position, a judge is not obligated to take any action in

response to the submission of a proposed order or entry, nor does the submission of a

proposed order or entry obligate a judge to file “a separate judgment entry” with the clerk.

Appellants’ Brief 14. Rather, the rule requires only that “a” judgment entry be filed,

making no distinction between an entry prepared by a judge, and a proposed entry

submitted by a party and ratified by a judge as the judgment of the court. The clause

indicating that a judgment “shall be effective [only] upon the filing and journalization of a

judgment entry with the [c]lerk” is, furthermore, merely a recapitulation of Civ.R. 58(A),

which states in relevant part that “[a] judgment is effective only when entered by the clerk


2 Appellants offer no insight into the circumstances in which, consistent with their
proposed construction of the rule, a litigant would be required to file a proposed order or
entry. They argue simply that the rule “requires that parties file a ‘proposed’ order or
entry.” Appellants’ Brief 14.
                                                                                              -8-


upon the journal.”

       {¶ 17} Regardless, the finality of the trial court’s entry of June 15, 2018, is not

dependent upon the Local Rules of Practice and Procedure for the General Division of

the Montgomery County Common Pleas Court. See, e.g., Civ.R. 83(A). To establish

whether “ ‘a judgment or order is final and appealable, an appellate court [must] engage

in a two-step analysis.’ ” See La Musga v. Summit Square Rehab, L.L.C., 2015-Ohio-

5305, 43 N.E.3d 504, ¶ 18 (2d Dist.), quoting Hope Academy Broadway Campus v. White

Hat Mgt., L.L.C., 2013-Ohio-5036, 4 N.E.3d 1087, ¶ 7 (10th Dist.).              The first step,

ordinarily, is a determination of whether “ ‘the order is final within the requirements of R.C.

2505.02’ ”; if the order meets the statutory criteria for finality, then the second step is a

determination of “ ‘whether Civ.R. 54(B) applies and, if [it does], whether the order

contains a certification that there [was] no just reason for delay.’ ” Id., quoting Hope

Academy at ¶ 7. Civ.R. 54(B) applies to those cases in which a court announces a final

adjudication “of some but not all of the claims” before it, and to those cases in which a

court’s adjudication of the claims is final with respect to some but not all of the parties.

See Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St. 3d 17, 22, 540 N.E.2d 266 (1989).

       {¶ 18} Under R.C. 2505.02(B)(1), a judgment entry “is a final order that may be

reviewed, affirmed, modified, or reversed, with or without retrial,” if it “affects a substantial

right in an action [and,] in effect[,] determines the action and prevents a [contradictory]

judgment.”     An order or judgment “determine[s] [an] action and prevent[s] a

[contradictory] judgment [if] it * * * dispose[s] of the whole merits of the [case] or some

separate and distinct branch thereof * * *.” (Citation omitted.) Hamilton Cty. Bd. of

Mental Retardation & Dev. Disabilities v. Professionals Guild of Ohio, 46 Ohio St. 3d 147,
                                                                                           -9-


153, 545 N.E.2d 1260 (1989). The trial court’s entry of June 15, 2018, indicates that “the

parties have resolved all claims and issues” in this case and reflects that a jury “rendered

[a verdict] on January 31, 2018[,] in favor of [Appellees], and against [Appellants].”

Accordingly, the entry is a “final order” within the requirements of R.C. 2505.02.

       {¶ 19} At the time the trial court filed the entry, all of the parties’ claims had been

adjudicated, as the entry itself indicates, and the adjudication of the claims was final with

respect to all of the parties. Civ.R. 54(B), therefore, was inapplicable, and we conclude

that the entry was a legally operative final judgment. Even if the rule were applicable

here, “the absence of Civ.R. 54(B) language will not render an otherwise final order not

final.” (Citation omitted.) See Gen. Acc. Ins. Co. at 21.

       {¶ 20} In its order of September 4, 2018, moreover, the trial court explained that

“the proposed judgment entry was submitted [for the court’s approval] by [Appellants

themselves] on June 14, 2018,” and that once the entry appeared on the docket,

“[c]ounsel [for the parties] appropriately [inquired] as to the finality of the * * * entry[,]

[because] the word ‘proposed’ [had not been deleted from] the caption.” (Emphasis

added.) Decision, Order & Entry Sustaining Plaintiffs’ Motion to Strike 2-3. Following

“an email exchange” among the court and the parties, “the court agreed to clarify the * * *

entry via a nunc pro tunc entry” relating “back to June 15, 2018.” See id. Counsel “for

both sides affirmed [thereafter] in email [messages] to the court that the [entry of] June

15th * * * would serve as the trigger for post-judgment filings,” or in other words, that the

entry was a legally operative final judgment. (Emphasis added.) Id.

       {¶ 21} Appellants’ counsel conceded the accuracy of this narrative during oral

arguments. Given that Appellants themselves acknowledged that the entry of June 15,
                                                                                             -10-


2018, was effective as a final judgment, their challenge to the finality of the entry runs

afoul of the doctrine of invited error, pursuant to which the appellants, “ ‘in either a civil or

a criminal case, cannot attack a judgment for errors [they themselves] committed * * *, for

errors that [they] induced the court to commit, or for errors [for] which [they were] actively

responsible.’ ” Bond v. Pandolfi de Rinaldis, 2018-Ohio-930, 108 N.E.3d 657, ¶ 14 (10th

Dist.), quoting In re J.B., 10th Dist. Franklin No. 11AP-63, 2011-Ohio-3658, ¶ 10.

       {¶ 22} We find, then, that the trial court’s judgment entry of June 15, 2018, was a

legally operative final judgment from the moment that the clerk entered it into the record

and served the parties with notice of its filing. See Civ.R. 58. Our finding that the entry

was a valid judgment obviates the need to consider the parties’ arguments regarding the

trial court’s nunc pro tunc entry of June 26, 2018.

       {¶ 23} Having found that the judgment entry of June 15, 2018, was a valid, final

judgment, we affirm the trial court’s order of September 4, 2018. As the court observed,

it lacked jurisdiction to consider Appellants’ motions under Civ.R. 50(B) and 59(A)

because Appellants did not serve the motions on Appellees within 28 days of the filing of

the judgment entry.3 Decision, Order & Entry Sustaining Plaintiffs’ Motion to Strike 5-6.

Appellants’ first assignment of error is overruled.

       {¶ 24} For their second assignment of error, Appellants contend that:

              THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING

       DEFENDANTS’ MOTION FOR RELIEF FROM JUDGMENT[.]

       {¶ 25} Appellants argue that the trial court abused its discretion by overruling their


3Even otherwise, the trial court arguably would have erred by considering Appellants’
motion under Civ.R. 59(A) because the certificate of service attached to the motion did
not indicate the date on which the motion was served. See Civ.R. 5(B)(4).
                                                                                          -11-


motion for relief from judgment because they “satisfied all of the [applicable]

requirements” set forth in Civ.R. 60(B). Appellants’ Brief 23. As such, say Appellants,

“the [t]rial [c]ourt should have vacated its [final order of] September 4, 2018.” Id.

       {¶ 26} Civ.R. 60(B) states:

              On motion and upon such terms as are just, [a] court may relieve a

       party * * * from a final judgment, order or proceeding for the following

       reasons: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly

       discovered evidence [that] by due diligence could not have been discovered

       in time to move for a new trial under [Civ.R.] 59(B); (3) fraud (whether

       heretofore denominated intrinsic or extrinsic), misrepresentation or other

       misconduct of an adverse party; (4) the [reversal, satisfaction or discharge

       of the] judgment * * *; or (5) any other reason justifying relief from the

       judgment. The motion shall be made within a reasonable time, and for

       reasons (1), (2) and (3) not more than one year after the judgment, order or

       proceeding was entered or taken. A motion [for relief from judgment] does

       not affect the finality of a judgment or suspend its operation.

To prevail on a motion under the rule, the moving party

       must demonstrate that: (1) [it would have] a meritorious defense or claim to

       present [were relief granted]; (2) [it] is entitled to relief under * * * Civ.R.

       60(B)(1)[-](5); and (3) the motion [was] made within a reasonable time, and,

       where the [party relies on] Civ.R. 60(B)(1), (2) or (3) [as grounds for relief],

       [the motion was filed] not more than one year after the judgment, order or

       proceeding [at issue].
                                                                                            -12-

(Citations omitted.) GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St. 2d
146, 150-151, 351 N.E.2d 113 (1976); Fifth Third Bank v. Dayton Lodge Ltd. Liab. Co.,

2d Dist. Montgomery No. 24843, 2012-Ohio-3387, ¶ 20.               The moving party cannot

prevail if it fails to satisfy any of these requirements. Dayton Lodge at ¶ 20. On appeal,

a trial court’s ruling on a motion for relief from judgment is reviewed for abuse of

discretion. Staub v. Miller, 2d Dist. Greene No. 2018-CA-2, 2018-Ohio-3603, ¶ 18.

       {¶ 27} Appellants argue that the trial court should have “proceed[ed] to address

the merits of [their] [m]otions” under Civ.R. 50(B) and 59(A) after “vacat[ing] its [final order

of] September 4, 2018,” in response to their motion for relief from judgment. Appellants’

Brief 23. In effect, Appellants seek to be relieved from the application of the civil rules,

rather than from the order entered by the trial court on September 4, 2018.

       {¶ 28} As the trial court noted, a party’s “[f]ailure to [meet] jurisdictional deadlines

cannot be waived or excused.” (Citation omitted.) Decision, Order & Entry Overruling

Defendants’ Motion for Relief from Judgment 4-5. Even assuming that the trial court had

vacated its order of September 4, 2018, as Appellants requested in their motion for relief

from judgment, the final judgment entered by the court on June 15, 2018, would have

remained undisturbed. Defendants’ Motion for Relief from Judgment 1 and 10, Oct. 3,

2018. The court consequently would still have lacked jurisdiction to consider Appellants’

motions under Civ.R. 50(B) and 59(A), because Appellants had not served the motions

within 28 days of the entry of final judgment on June 15, 2018. Appellants’ second

assignment of error is overruled.

                                       III. Conclusion

       {¶ 29} We find that the trial court’s entry of June 15, 2018, was a valid, final
                                                                                           -13-


judgment, and as a result, we affirm the trial court’s order of September 4, 2018.

Additionally, we find that the court was divested of jurisdiction to consider Appellants’

motions under Civ.R. 50(B) and 59(A) because Appellants failed to serve the motions on

Appellees within 28 days of the entry of final judgment; therefore, we affirm the trial court’s

order of December 27, 2018.



                                       .............



FROELICH, J. concurs.

HALL, J., concurs:

       {¶ 30} In my opinion the “Proposed Judgment Entry” filed June 15, 2018, standing

alone, would have been ambiguous as to whether it were a final appealable order. The

title “Proposed Judgment Entry” is more than, or different than, an unmodified “Judgment

Entry,” leaving a reasonable party to wonder what it means. Additionally, the entry was

incomplete because Civ. R. 58(B) requires that “the court shall endorse thereon a

direction to the clerk to serve upon all parties not in default * * *.” That endorsement was

missing from the entry even though, behind the scenes, the trial court, through the

Montgomery County e-filing system, electronically directed the clerk to issue a Civ. R.

58(B) notice because the clerk did issue and docket such a notice.

       {¶ 31} But I agree with my colleagues that the “Nunc Pro Tunc Amended Judgment

Entry” filed June 26, 2018, coupled with the intervening communications between the

court and counsel that are detailed in the lead opinion, clarified any ambiguity as to

whether the June 15 entry was, and at that time was intended to be, a final appealable
                                                                                            -14-


order, despite the fact that the clarification also did not contain the Civ. R. 58(B)

endorsement.

       {¶ 32} The design and rules for the Montgomery County e-filing system are that

when a party “files” a pleading that item is directly filed and docketed in the clerk’s office.4

Filed pleadings are required to be in a PDF format: “[A]ll eFiled documents, pleadings,

and papers shall be filed with the Clerk in .pdf.” Mont. Co. C.P.R. 1.15(F)(2)(a). This is

because, when the system was designed, .pdf formatted documents were much less

vulnerable to modification, revision, or tampering. Conversely, party-submitted

“proposed” orders or entries, are “submitted” for access by the court through the system,

but they are electronically stored for the court to access and use. They are not “filed” and

not docketed in the official journal unless and until they are electronically signed by the

court. Also, importantly, “[a] proposed order or proposed entry shall be submitted in

Word [.doc] or WordPerfect [.wpd] format and reference the specific motion to which it

applies.” Mont. Co. C.P.R. 1.15(F)(2)(b). The reasoning for this format distinction is that

the court can review a proposed entry, modify it in the court’s own word processing to

accurately reflect the court’s ruling, delete such words as “proposed” (if such nonessential

wording had been included), compose any additional language (such as a Civ. R. 58(B)

order to the clerk, or the date and time for a continuance, or notice to additional parties),

and then the court can electronically “sign” the order or entry, which uploads it and “files”

it with the clerk and automatically enters it on the docket. In this case, the submitted

“proposed” judgment entry was signed, filed, and docketed by the court without


4
  There is a screening review by the clerk to insure extraneous or improper documents
are not docketed, but effectively the registered electronic filers “file” the documents
themselves and they are automatically docketed.
                                                                                   -15-


adaptation.

      {¶ 33} In any event, the June 26, 2018 Nunc Pro Tunc Amended Judgment Entry

clarified that the June 15, 2018 entry was, and was intended to be, a final appealable

judgment entry. I agree it was and is.




Copies sent to:

Kathleen J. St. John
Pamela Pantages
Jeffrey M. Heller
Douglas G. Leak
Patrick K. Atkinson
Hon. Mary Lynn Wiseman